Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohachi (U.S. 2017/0361800) hereinafter Ohachi and further in view of Hiruta (U.S. 20190241145) Hiratu.
	In regards to claim 1, Ohachi discloses an air bag device (10) for a vehicle comprising: 
	an air bag (20) configured to be deployed rearward into a shape having a cavity portion (20B) therein in a vehicle side view by gas to be supplied from an inflator (22)(Fig.1, Abstract, Paragraph [0007]), and 

	Ohachi also teaches the air bag includes a outer peripheral portion (54,Fig.10) which constitutes an outer periphery of the air bag, and an inner peripheral portion (56,Fig.10) which defines the inner space in cooperation with the outer peripheral portion, and constitutes an inner periphery of the air bag, 
	and the shape holding member (52,62, Fig.8B.10, Paragraph [0086],[0083]) includes two partition walls (Paragraph [0022]) connecting the outer peripheral portion and the inner peripheral portion at respective predetermined positions in a vehicle width direction within the inner space of the air bag to thereby separate inner space into three divided spaces in the vehicle width direction.
	Ohachi teaches the partition walls are each formed with a communication hole (58) for communicating a central divided space of the three divided spaces respectively with a right divided space and a left divided space (Fig.7, 8A,8B, Paragraph [0079] and 
	the air bag (20) is provided with a gas inlet port (22,28, Figs.1-2) for supplying gas from the inflator  at least to the central divided space and a vent hole (34) for discharging the gas respectively from the right divided space and outwardly in the vehicle width direction.

	It would be obvious to one of ordinary skill in the art by the effective filing date to modify Ohachi with the teaching of Hiruta in order to further protect the passenger from the impact with the airbag, additionally it would have been obvious to one of ordinary skill in the art to have the vent hole on both the left and right sides since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

	In regards to claim 6, Ohachi teaches an air bag device (50) for a vehicle comprising: 
	An air bag (20) configured to be deployed rearward into an annular shape having a cavity portion(20B) therein in a vehicle side view, wherein 
	the vehicle(Fig.6)  is provided with at least two rows of seats including a front seat and a rear seat arranged in a front-rear direction (Paragraph [0051],Fig.6), and configured such that relative positions of the front seat and the rear seat in the front-rear direction are changeable, the air bag device being mounted on a rear surface of a seatback of at least the front seat (Paragraph [0053],Figures 4A-C shows different illustrations of the vehicle with at least two rows of seats and the airbag deployment where the relative positions of the front seat (12) and the rear seat (14) have changed with the airbag(20) mounted on the front seat), and
	the air bag (20,50) is includes a middle bag portion, a right bag portion, and a left bag portion, being arranged and fixed to one another in a vehicle width direction, and configured to 
	Ohachi also teaches the air bag (20) is provided with a gas inlet port (22,28, Figs.1-2) for supplying gas from the inflator to an inner space of at least the middle bag portion. 
	Ohachi teaches the claimed invention except the right bag portion and the left bag portion are each provided with a vent hole for discharging the gas respectively from inner spaces of the right bag portion and the left bag portion outwardly in the vehicle width direction.  Ohachi provides a vent hole (34) on the right bag portion that discharges gas from an inner space outwardly in the vehicle width direction. However Hiruta teaches, an airbag device comprising vent holes on both a left and right side for discharging the gas respectively from the right divided space and the left divided space outwardly in the vehicle width direction so as to absorb impact energy and exhaust the gas inside the airbag when a load acts on the airbag. (Hiruta, 38, Fig.8, Paragraph 0058). 
	It would be obvious to one of ordinary skill in the art by the effective filing date to modify Ohachi with the teaching of Hiruta in order to further protect the passenger from the impact with the airbag. Additionally it would have been obvious to one of ordinary skill in the art to modify Ohachi have the vent hole (34) on both the left and right sides since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

	
Claims 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohachi (U.S. 2017/0361800) hereinafter Ohachi and further in view of Hiruta (U.S. 20190241145) hereinafter Hiratu and Pang (U.S. 7625008) hereinafter Pang.

In regards to claim 7, 8 and 9, Ohachi teaches the airbag includes a middle bag portion having the central divided space, a right bag portion having the right divide space, and a left bag portion having  the left divided space and the right bag portion and the left bag portion are formed into an annular shape in the vehicle side view. 
	Ohachi fails to teach the airbag’s middle bag portion has a middle bag body portion formed in a C-shape in the vehicle side view in such a way as to form an opening toward a rear seat passenger and the middle bag portion further has a sheet-shaped covering cloth for covering the opening of the middle bag. 
	However, Pang teaches an airbag (100) with a middle portion (110) having a recess portion forming and opening toward a rear view. (Fig.1, 1B, Abstract) so as to provide vehicle occupant restraint devices with a maximum range of safety for the greatest number of potential uses at the highest possible reliability while still being affordably priced. Pang also teaches the opening has a cover (400, Fig.5). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Ohachi in view of Hiruta with the technique taught by Pang including an opening portion and a cover in the middle of the airbag in order to better brace and keep the passenger in place upon impact no matter their size or if they are out of position (Col.2 lines 4-14). The combination would result in a c shape in the vehicle side view and achieve high reliability without significant cost penalty. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for prior art that teach relevant airbags. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356.  The examiner can normally be reached on M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616